                         Case 17-18430-AJC    Doc 89    Filed 11/12/19    Page 1 of 2




           ORDERED in the Southern District of Florida on November 12, 2019.




                                                           A. Jay Cristol, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

          In re:
                                                                CASE NO.: 17-18430-AJC
          Aracely Diego,                                        CHAPTER 13
                Debtor.
          _________________________________/


                       ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY
             THIS CASE came on consideration without a hearing on Reverse Mortgage Solutions Inc’s

          (“Secured Creditor”) Ex Parte Motion for Order Terminating Stay (Docket No.88).

          Accordingly, it is:


                   ORDERED:

             1. Secured Creditor's Ex Parte Motion for Order Terminating Stay is GRANTED.
               Case 17-18430-AJC        Doc 89     Filed 11/12/19     Page 2 of 2




   2. The Secured Creditor shall remain subject to the terms of the automatic stay imposed

       under 11 U.S.C § 362 as to its interest in the real property located at 12607 NW 7 Lane,

       Miami, FL 33182 in Miami-Dade County, Florida, and legally described as:

LOT 1, IN BLOCK 10, OF LAKE POINTE, SECTION ONE, ACCORDING TO THE PLAT
THEREOF, AS RECORDED IN PLAT BOOK 133, AT PAGE 19 OF THE PUBLIC
RECORDS OF DADE COUNTY, FLORIDA.

   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured

       Creditor to exercise any and all in rem remedies against the property described above.

       Secured Creditor shall not seek an in personam judgment against Debtor(s).


   4. Secured Creditor is further granted relief in order to contact the Debtor(s) by telephone or

       written correspondence in order to discuss the possibility of a forbearance agreement,

       loan modification, refinance agreement or loan workout/loss mitigation agreement.


Order prepared by:
Christopher P. Salamone, Esq.
Robertson, Anschutz & Schneid, PL
Attorney for Creditor
6409 Congress Ave., Suite 100
Boca Raton, FL 33487

Christopher P. Salamone is directed to serve copies of this order on interested parties and file a
certificate of service.
